DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.
 
Election/Restrictions
Applicant’s election of Group I, claims 1-10, in the reply filed on 5/3/2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of:
(i) Resolvin E1;
(ii-c) Resolvin E1 as a single drug;
(iii) no carrier, for topical administration; and
(iv) treating, 
in the reply filed on 5/3/2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-16, 19-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/2019.
Claims 3-4, 6-7 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/2019.

Response to Arguments
Applicants' arguments, filed 6/29/2022, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Specification
The attempt to incorporate subject matter into this application by reference to “all references, patent applications, patents, and published patent applications, as well as the Figures and the Sequence Listing, cited throughout this application” (27:15-18) is ineffective because the blanket statement does not clearly identify the referenced patents, applications, or publications (see 37 CFR 1.57(c)(2)).  The attempt to incorporate non-patent documents requires copies of all material incorporated by reference.
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).
Applicant’s response does not address this objection to the specification

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Smith et al. (WO 2008/058274 A2; 2008; cited in a prior Office action).
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Smith et al. (WO 2008/058274 A2; 2008), as evidenced by Camare et al. (“Angiogenesis in the atherosclerotic plaque”; 2017 Aug; Redox Biol.; 12:18-34; doi: 10.1016/j.redox.2017.01.007; cited in a prior Office action).
Smith teaches use of resolvins for the treatment of angiogenesis (title).  A method of treatment of angiogenesis in a subject, comprising administering to the subject an effective amount of a pharmaceutical composition comprising a resolvin (claim 1).  The angiogenesis being treated is associated with, inter alia, capillary proliferation in atherosclerotic plaques [claim 10; this embodiment clearly reads on the amended claim 1 “subject in need”; i.e., a subject having atherosclerotic plaques associated with capillary proliferation satisfies the subject in need of treating or preventing an arterial disorder].  Resolvins administered include Applicant elected resolvin E1, relevant to amended claim 1 (RvE1; claim 5).  Regarding Applicant elected topical administration, relevant to instant claim 10, suitable means of administration include topical [90].  Regarding the amendment to claim 1 requiring topically to gingival or mucosal tissue of the oral cavity, these compounds may be administered by any suitable route of administrations, which include buccally and sublingually (both of which are topically to mucosal tissue of the oral cavity) [103].  In Example 2, administration of Resolvin E1 resulted in potent protection against retinopathy in an oxygen-induced retinopathy model mouse model; protection was observed from vaso-obliteration, and less neovascularization was observed, relative to saline controls (Example 2).  This observed protective effect is construed to be equivalent to the instant “therapeutically effective amount … to… treat or prevent the arterial disorder [i.e., atherosclerosis] by increasing atherosclerotic plaque stabilization and/or reducing unstable/vulnerable atherosclerotic plaque”, absent evidence to the contrary.
Regarding the “presence of unstable/vulnerable atherosclerotic plaques”, required by claim 2, as evidenced by Camare, neovascularization in atherosclerotic lesions plays a major role in plaque growth and instability (abstract).  Accordingly, the presence of capillary proliferation in atherosclerotic plaques taught by Smith is construed to read on the presence of unstable/vulnerable atherosclerotic plaques.
Regarding the “effective amount” of claim 1, the taught amount effective to treat, inter alia, capillary proliferation in atherosclerotic plaques, is construed to be an equivalent amount to the instant effective amount of claim 1, and equivalent to that required to increase plaque stabilization and/or reducing the number of unstable/vulnerable plaques.  The Examiner further notes the instant disclosed “typical effective amount” is a wide range, from “about 0.5 to about 10 grams”, i.e., over a 20-fold range (instant disclosure, 23:10-11).  Smith discusses suitable daily dosing at [94], which includes a “more preferable range” from about 0.1 to about 40 mg per kg per day.  For a typical 70kg adult, this corresponds to the range 7-2800 mg (0.007-2.8 g), substantially overlapping with the disclosed “effective amount” range; thus, the range taught by Smith is construed as sufficient for anticipation of the recited “effective amounts” (MPEP 2131.03(II)).  
For the upper amounts of this range (overlapping with the disclosed range), the recitations of claim 1 (a “therapeutically effective amount … to… treat or prevent the arterial disorder by increasing atherosclerotic plaque stabilization and/or reducing unstable vulnerable atherosclerotic plaque”) is characteristic of the same amount taught as that disclosed in the instant application; i.e., the overlapping amount simply corresponds to the recitation of a desired outcome, positively recited.  
MPEP 2111.04 (I) indicates: the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’"  The recitation of the amended outcome of claim 1 and claim 5 is similarly construed as simply expressing the intended result of a process step positively recited, which does not render the claim patentable over Smith.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
Thus, a subject with capillary proliferation in atherosclerotic plaques; i.e., “afflicted with” atherosclerosis, falls within the scope of the recited subjects, in need of treating or preventing atherosclerosis.  

Applicant argues:
In the following section, Applicant will collectively address both rejections I. and II. Applicant respectfully traverses the rejections. 
First, the Examiner is reminded that a rejection under 35 U.S.C. 102 over multiple references has been held to be proper when the extra references are cited to: 
(A) Prove the primary reference contains an "enabled disclosure;" 
(B) Explain the meaning of a term used in the primary reference; or  
(C) Show that a characteristic not disclosed in the reference is inherent. 
Insofar as the prior art is enabling, Applicant does not dispute that buccal formulations, generally, are disclosed in the art. However, the fact that such formulation methods exist does not predict or enable formulating a specific active ingredient in such a form, for treating a specific disease or condition, particularly one where systemic administration is required (e.g., for treating a systemic disease or condition). As disclosed in Nibha et al. "[n]ot all drugs, however, can be administered through the oral mucosa because of the characteristics of the oral mucosa and the physicochemical properties of the drug." What is more, Verma et al. clearly discloses that new and unforeseen challenges are expected in the preparation of buccal formulations and that "[e]fforts have to be made to develop standardized in vitro and ex vivo biological models that allow one to characterize and compare different material and formulation in terms of their capability to promote drug absorption via the buccal route." Thus, the preparation of such formulations is neither trivial nor predicable, at least because the delivery of drugs through buccal mucosa is "still very challenging", as acknowledged by Verma et al. 
Applicant reiterates that, the recitation of buccal and sublingual in Smith are in the context of a laundry list of administration routes which include such disparate methods of administration as oral, nasal, rectal, intravaginal, parenteral, intracisternal (directly to the CNS), and topically; and the disclosed formulations are part of a wish list including intravenous, oral, nasal, topical, transdermal, buccal, sublingual, rectal, vaginal and/or parenteral. Critically, Smith contains no working examples or guidance that teach or suggest administering topically to gingival or mucosal tissue of the oral cavity from among the plurality of proposed formulations and administration routes. At best, and as argued previously, Smith discloses administration of Resolvin E1 in an oxygen-induced retinopathy model in mouse via intraperitoneal injection and does not employ any other routes of administration. Despite the Examiner's assertion regarding the level of skill in the art regarding generic buccal and sublingual formulations; predictable success for any/all active ingredients, as acknowledged by each of Verma et al. and Nibha et al., would not be considered high. Camare does not remedy the deficiency of Smith, as Camare is directed to the pathogenesis of atherosclerosis and provides no disclosure of treating or preventing atherosclerosis.
While one may imagine modifying the invention of Smith in some ways, to be able to properly anticipate a reference "must disclose each and every feature of the claimed invention ... explicitly or inherently," "must disclose those elements ... 'arranged or combined in the same way as in the claim,"' and "must enable one of ordinary skill in the art to make the invention without undue experimentation." In addition, the "reference must describe the claimed invention with sufficient precision and detail to establish that the subject matter existed in the prior art." Applicant maintains that one of skill in the art, particularly in the fields of biomedical science and drug development, has a cautions mind and acts with a specific technical purpose rather than idle curiosity and/or hopefulness. Thus, for the foregoing reasons, Smith is unavailable as prior art under 35 U.S.C. § 102 and § 103 in view of Impax Laboratories Inc. v. Aventis Pharmaceuticals Inc., 88 USPQ2d 1381 (Fed. Cir. 2008) ("Impax"). In other words, references that contain only "broad and general" guidelines and lack "sufficient direction or guidance" that specifically point to the claimed invention do not qualify as prior art. See Impax; see also MPEP § 2121.02 ("[t]he mere naming of a compound in a reference, without more, cannot constitute a description of the compound."). Accordingly, Smith, whether considered alone or in combination with Camare, does not teach or suggest each and every element of the claims as amended. 
Accordingly, Applicant respectfully maintains that because neither reference teaches each and every element of claim 1, as amended, the claims are not anticipated by Smith and Camare under 35 U.S.C. § 102(a).
 

This is not persuasive.
The test of enablement is whether experimentation needed to practice the invention is undue or unreasonable.  The fact that experimentation may be complex does not necessarily make it undue, if the art typically engages in such experimentation (MPEP 2164.01). According to MPEP 2164.01(a) There are many factors to be considered in determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue experimentation to obtain antibodies needed to practice the claimed invention." Id., 8 USPQ2d at 1407.
The arguments do not establish the weight of the Wands factors would have led to a conclusion of lack of enablement.  There is no discussion, for instance, about the state of the art regarding buccal and sublingual dosage forms and administration routes.  A quick inquiry demonstrates knowledge in the prior art demonstrates these formations were well known at the time of the instant invention.
Working examples is only one Wands factor.
Although Applicant attempts to cast doubt by “laundry list” and “wish list” of listings that include buccal and sublingual administration routes, these formulations/routes are well known in the art.
For instance, a search of Google Scholar identified over 21,000 hits when “buccal” formulation considerations was searched, and over 16,000 hits when “sublingual” formulation considerations was searched.
An overview article by Verma et al. (“An Overview on Buccal Drug Delivery System”; 2011; IJPSR; 2(6): 1303-1321) has descriptions of 4 classes of buccal dosage forms described in the literature (see Table 7).  A brief review of this article clearly shows that simply naming buccal formulation for Resolvin E1, coupled with one sample of knowledge (from 2011) in the art enables buccal dosage forms.
A review article of Nibha et al. (“An Overview on: Sublingual Route for Systemic Drug Delivery” 2012; https://sitis.si/wp-content/uploads/2021/05/BetterYou-Pilotna-studija-BetterYou_Preiskava-za-dokazovanje-ucinkovitosti-DLux3000-po-10-tedenskem-obdobju_compressed.pdf#page=4; pp. 3-14; accessed 12/23/2021) has sufficient discussion about the considerations of sublingual dosage forms to enable sublingual formulations of Resolvin E1, when they are named.
   Applicant is reminded of USPTO advice about preparation of specifications, sufficient to be enabling (MPEP 2164.05(a)): The specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984).
Furthermore, the skill in the art regarding generic buccal and sublingual formulations is generally considered high; predictability, in view of a small sample of knowledge in the art, would be considered high.  In weighing Wands factors, the Examiner would conclude that these formulations taught by Smith are enabled.
Applicant is reminded that there is a presumption that prior art is presumed to be operable/enabling.  Proof of efficacy is not a requirement for prior art enablement (see MPEP 2121).  
Regarding alleged teaching away by Camare, the Examiner has reviewed this reference, but fails to identify any basis for the argued teaching away, especially in view of the treatments taught by Smith, which clearly provides a basis for buccal or sublingual administration of Resolvin E1 to subjects with atherosclerosis, to patients with atherosclerotic plaque, in amounts that satisfy the claimed therapeutically effective amounts.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (WO 2008/058274 A2; 2008; cited in a prior Office action), as applied to claims 1-2 above.
Regarding the “effective amount” of claim 1, the above rejection documents substantially overlapping amounts of Resolvin E1 are taught relative to those of the instant disclosure, construed as a disclosure of effective amounts with sufficient specificity to anticipate the instant claims.  However, even if the overlap were construed to be insufficient for anticipation of claim 1, the claims are alternately obvious over Smith, based on clearly overlapping amounts taught and present in the instant disclosure.
MPEP 2144.05 (I) indicates, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Because the amounts of Smith overlap with the instant disclosed amounts, the claims are alternately prima facie obvious.
MPEP 2131.03(II) sanctions 102/103 rejections if it is unclear if the reference teaches the range with “sufficient specificity”.  Thus, the alternate obviousness rejection has also been applied. Regarding the functional mechanistic language, “by increasing atherosclerotic plaque stabilization and/or reducing unstable/vulnerable atherosclerotic plaque”, MPEP 2112 (III) also sanctions a rejection under 35 USC 102/103, when the prior art seems to be identical except that the prior art is silent as to an inherent characteristic.  Thus, the alternate obviousness rejection has also been applied to claim 5.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).

Applicant argues:
Applicant reiterates that Smith is unavailable as prior art under 35 U.S.C. § 102 and § 103 in view of Impax Laboratories Inc. v. Aventis Pharmaceuticals Inc., 88 USPQ2d 1381 (Fed. Cir. 2008) ("Impax"). As argued hereinabove, the reference relied upon by the Examiner (Smith) contains only "broad and general" guidelines and lacks "sufficient direction or guidance" that specifically points to the claimed invention and, thus, do not qualify as prior art. See Impax; see also MPEP § 2121.02 ("[t]he mere naming of a compound in a reference, without more, cannot constitute a description of the compound."). 
With respect to the overlap of dose ranges, Applicant submits that comparison of such ranges between radically different routes of administration, i.e., intraperitoneal or intraocular injection in Smith12 and topical administration to gingival or mucosal tissue of the oral cavity as recited in the pending claims. One of relevant skill in the art would not and could not make or use Applicants claimed invention based on such a comparison. To the extent that a dose equivalent conversion can be calculated, such calculations are specific to and dependent on the active ingredient being administered. As set forth above, Smith is merely a laundry list of desired administration routes without any guidance, data, or working example as to how to exploit the many and varied routes of administration other than intraperitoneal or intraocular injection, and indeed provides no means of calculating or extrapolating a dose to be administered topically to gingival or mucosal tissue of the oral cavity. 
Despite the Examiner's contention that there is consensus in the association between periodontitis and atherosclerotic cardiovascular disease, Applicant submits that the pending claims are to treating or preventing atherosclerosis in a subject, and do not require that the subject be afflicted with periodontitis. Indeed, Example 1 of the subject application discloses the experimental model of New Zealand White (NZW) rabbits (n = 10) on a cholesterol-enriched diet (1%) for 8 weeks to develop atherosclerosis. Balloon injury was subsequently performed 2 weeks later to advance the atherosclerosis at the descending thoracic and abdominal aortic segments. Thus, contrary to the Examiner's contention, the treatment or prevention of the atherosclerosis by increasing atherosclerotic plaque stabilization and/or reducing unstable/vulnerable atherosclerotic plaque, as recited in the claims, does not require or rely on resolution of periodontitis by local topical administration of Resolvin E1. Applicant reiterates that post-filing publication Hasturk clearly recites "[p]erhaps the most striking observation is the marked inhibition of atherogenesis in the absence of periodontitis by local oral-topical application of relatively small doses of RvE1" (emphasis added) and that the "use of RvE1 significantly reduces the extent of atherosclerotic changes induced by atherogenic diet...in rabbits." In view of such "striking" observation, the Examiner's analysis appears flawed, and ignores that a topical administration to the gingival or mucosal tissue of the oral cavity provides therapeutic effect on a systemic vascular disease, rather than by resolving a local (i.e., oral) disease (i.e., periodontitis). Applicant maintains that the above disclosures support the unexpected and surprising properties of the claimed method. For at least the foregoing reasons, Applicant submits that the pending claims are also non-obvious and patentable over the cited reference under 35 U.S.C. § 103(a).

This is not persuasive.
The arguments repeated from above have been rebutted above.  Smith is actually relied on as anticipatory, in clear contrast to Applicant’s allegation.  The current rejection only provides the alternate basis, in the case that the range of Resolvin E1 were considered insufficient for anticipation, but the claimed ranges overlap, also clearly rendering the claimed therapeutically effective amount of Resolvin E1 prima facie obvious.
Regarding alleged unexpected results, this was addressed in the prior Office action:
Furthermore, the obviousness basis only differs from the claims by overlapping ranges between the prior art and claimed methods.  The evidence relied on does not establish criticality of the dosage differences.  
As stated in MPEP 716.02(d), regarding demonstrating criticality of a claimed range: To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  Such criticality does not appear to be established by comparing a sufficient number of tests both inside and outside the claimed range.
Hasturk only tests two doses, 0.4 μg or 4 μg/site.  The more preferable dose range taught by Smith is from about 0.1 to about 40 mg/kg per day, corresponding to 1.4-570 μg dosing.  The more preferable dose range of Smith starts between the Hasturk test doses, and extends above the higher Hasturk dosing.  Criticality of the instant claims would require evidence based in In re Hill type tests and a corresponding claimed range.  Neither is present.
Per MPEP 716.02(e), comparison with the closest prior art is required, which does not appear to be present in Hasturk.  
Hasturk appears to recognize a new property of an old prior art method.  As discussed in MPEP 2112.02 (II): 
when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use.
In the instant case, the prior art reads on and renders obvious the instant claimed method, potentially differing by overlapping effective amount ranges.  The evidence of Hasturk amounts to the recognition of a result/property of the old prior art teaching.  Applicant has found a new property of the prior art method.  Since no evidence of criticality is present in the record, the rejection is maintained.
Finally, even if the evidence were presented in the form of a declaration, it is clearly not commensurate in scope with the rejected claims, because the Hasturk evidence (with two doses, 0.4 μg or 4 μg/site) is only for rabbits being fed an atherogenic diet.  The instant claims are drawn to treating (atherosclerosis is present), or preventing (atherosclerosis need not be present) an arterial disorder in a subject, wherein the arterial disorder is atherosclerosis.  The claims recited two different compounds; Hasturk only tests one of these.  There is no evidence with respect to the prevention embodiment.  
Furthermore because RvE1 is known to reduce (resolve) inflammation at least in the context of periodontitis, with topical tooth application in amounts of 4 μg/tooth (see, for instance, Van Dyke (“The Management of Inflammation in Periodontal Disease”; J. Periodotol.; 2009 (August); 79(8; Suppl.):1601-1608); and Hasturk et al. (“Resolvin E1 Regulates Inflammation at the Cellular and Tissue Level and Restores Tissue Hoemostatsis In Vivo”; 2007, The Journal of Immunology; 179: 7021-7029).  Additionally, there is consensus in the association between periodontitis and atherosclerotic cardiovascular disease; see Friedwald et al. (“The American Journal of Cardiology and Journal of Periodontology Editors’ Consensus: Periodontitis and Atherosclerotic Cardiovascular Disease”; 2009; Am. J. Cardiol.; 104:59-68; doi:10.1016/j.amjcard.2009.05.002), based on one of two biologically plausible mechanisms: (1) Moderate to severe periodontitis increases the level of systemic inflammation, a characteristic of all chronic inflammatory diseases, and periodontitis has been associated with increased systemic inflammation as measured by hsCRP and other biomarkers. Treatment of moderate to severe periodontitis sufficient to reduce clinical signs of the disease also decreases the level of systemic inflammatory mediators. (By reducing/resolving the inflammation associated with periodontitis, associated reduction in systemical inflammation would also be reduced) And (2) In untreated periodontitis, 108 to 1012 gram-negative bacteria may be found in periodontal pockets surrounding each diseased tooth and in approximation to ulcerated epithelium, and bacterial species found predominantly in the periodontal pockets also have been found in atheroma. (Many of the biofilm microbial species, including P. gingivalis, were eliminated by RvE1 treatment, per Hasturk 2007, Table II. Leading to similar expected reductions of these microbes in atheroma) (62: 7th paragraph).  It follows that the skilled artisan would have expected reduction in inflammatory atherogenesis processes as a result of treatment with RvE1, including via topical gingival or mucosal application, as well, whether due to reduction of systemic inflammatory mediators or reduced growth of microbes in the atheroma.  Thus, even apart from the above shortcomings, it is not clear that the observations of Hasturk are actually unexpected.  They appear to be predicted from knowledge in the prior art.
Arguments about 9,12-benzo-LXA4 are not pertinent to overcoming the rejection based on Applicant elected Resolvin E1.

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611